                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

WALTER THOMPSON,

      Plaintiff,                                     Case No. 17-cv-13739
                                                     Hon. Matthew F. Leitman
v.

GENERAL LINEN SUPPLY CO.,

     Defendant.
__________________________________________________________________/

                     ORDER ON STATUS CONFERENCE

      On September 19, 2019, the Court held a telephonic status conference with

counsel for both parties and addressed two discovery disputes.

      The first dispute related to a request/subpoena for documents that Plaintiff

purported to serve on a plant manager employed by Defendant. The plant manager

need not respond to that request/subpoena because it was not properly issued and

served. However, Plaintiff may convert the request to the plant manager into a

request for documents to Defendant under Federal Rule of Civil Procedure 34.

Because discovery is closed, the Court will require the form and content of Plaintiff’s

Rule 34 request to mirror the form and content of its prior request/subpoena to the

plant manager (which was purportedly served before the close of discovery). The

Court is simply allowing Plaintiff to serve the same request in the proper format –

namely, under Rule 34. Plaintiff must serve its Rule 34 request on Defendant by


                                          1
close of business on September 20, 2019. Defendant may serve timely objections,

and Plaintiff may respond with a motion to compel, if appropriate.

      The second dispute related to authorizations for medical records that

Defendant asked Plaintiff to provide. Plaintiff shall provide to Defendant a full set

of properly executed authorizations by not later than September 26, 2019.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: September 19, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 19, 2019, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         2
